           Case 1:20-cv-08448-JMF Document 13 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CONSTELLATION NEWENERGY INC.,                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-8448 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
WEST SIDE MANHATTAN REAL ESTATE LLC,                                   :
                                                                       :
                                    Defendant..                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties shall appear for a teleconference on November 19, 2020, at 2:15 p.m., to
address the issue of subject-matter jurisdiction. The conference will be held in accordance with
Rule 2(A) of the Court’s Emergency Individual Rules and Practices in Light of COVID-19,
available at https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the
conference by calling the Court’s dedicated conference line at (888) 363-4749 and using access
code 542-1540, followed by the pound (#) key. (Members of the public and press may also
attend using the same dial-in information; they will not be allowed to speak during the
conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall email the
Court a list of counsel who may speak during the teleconference and the telephone numbers from
which counsel expect to join the call. More broadly, counsel should review and comply with the
rules and guidance regarding teleconferences set forth in the Court’s Emergency Individual
Rules and Practices in Light of COVID-19.

       As noted, the parties should be prepared to address the issue of subject matter
jurisdiction — including, but not limited to, whether discovery is appropriate — and
should confer with respect to those issues in advance of the conference.

       Plaintiff shall promptly serve Defendant with a copy of this Order and shall file proof of
such service on the docket within one business day of this Order.

        SO ORDERED.

Dated: November 16, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
